DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly amended claims 2-5 and newly submitted claims 21-30 are directed to inventions that are independent or distinct from the invention originally claimed for the following reasons: 
I. (Original Invention) Claims 1 and 6-10, drawn to a lead-free, silver-free solder alloy consisting of Cu, Bi, Co, Sb, and Sn, classified in B23K 35/262.
II. Claims 2-3 and 21-25, drawn to a lead-free, silver-free solder alloy consisting of Cu, Bi, Co, Sb, Ge, and Sn, classified in B23K 35/262.
III. Claims 4-5 and 26-30, drawn to a lead-free, silver-free solder alloy consisting of Cu, Bi, Co, Sb, Ni, and Sn, classified in B23K 35/262.
The inventions are independent or distinct, each from the other because:
Inventions I-III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design and do not overlap in scope as the solder alloy of group I cannot contain Ge as required by the solder alloy of group II nor Ni as required by the solder alloy of group III, the solder alloy of group II 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-5 and 21-30 withdrawn from consideration as being directed to non-elected inventions.  See 37 CFR 1.142(b) and MPEP § 821.03.

Drawings
Figures 3 and 14b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hagio, et al. (JP2011251310A, hereinafter referred to as "Hagio"). The English language translation of Hagio and tables in the original document provided with action dated 05/29/2020 are being relied upon. 
Regarding claims 1, 6, and 9-10, Hagio teaches a lead-free solder alloy containing [0006, 0008]:
Element
Instant claims
Hagio Ranges
Relationship 
Cu
0.5-0.9% 
0-1.5%
Encompassing

0.7% (claim 6)


Bi
1.0-3.5%
0.1-1.0%
Overlapping
Co
0.02-0.08%
Optionally: 



0.05% (claim 9)


Sb
0.02-0.08%
0.05-0.25%
Overlapping

0.05 (claim 10)

Encompassing
Sn and impurities 
balance
balance
-


Although Hagio discloses Cu and Co optionally and other optional elements (Ni, Fe, and Ag), the only elements required in the solder alloy composition of Hagio are Sn, Bi, and Sb. Furthermore, all inventive alloy samples in Table 1 of Hagio suggest including a Cu content of 0.7%, such that at least an Sn-Bi-Cu-Sb alloy would have been obvious to one of ordinary skill in the art in view of the disclosure of Hagio. 
Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). Furthermore, Hagio teaches including Cu up to 1.5% as being effective for lowering the solder alloy melting point and therefore a soldering temperature and thermal damage can be reduced [0009], Bi from 0.1-1.0% as being effective for improving tensile strength and thermal stress resistance while maintaining flexibility [0010], Sb from 0.05-0.25% as being effective for improving deformation resistance while maintaining flexibility [0011], and including Co up to 0.5% as being effective for preventing melting of a solder wire tip during soldering while maintaining the melting point and workability of the solder alloy [0013]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Cu and Co contents in the Sn-Bi-Sb solder alloy of Hagio and further to select amounts of Cu, Co, Bi, and Sb shared between the disclosed and claimed ranges in order to impart the aforementioned compositional benefits into the solder alloy. 

Allowable Subject Matter
Claims 7-8 contain allowable subject matter.

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record to claims 7-8 is Hagio (JP2011251310A) as applied in the rejection under 35 U.S.C 103 of claim 1 above. Hagio renders obvious a lead-free, silver-free solder alloy consisting of Cu, Bi, Co, Sb, and Sn; however Hagio only teaches a Bi content up to 1.0% falling below the Bi content in the instant claim 7 of 1.2%, and further, Hagio teaches away from Bi contents above 1.0% [0010]. Claim 8 further distinguishes over the prior art with a higher Bi content of 1.5%. The other prior art of record do not teach or suggest a solder alloy consisting of only Cu, Bi, Co, Sb, and Sn within the ranges as claimed. 

Response to Arguments
Applicant’s arguments filed 10/14/2020 with respect to the prior art rejections of claims 1, 6, and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941.  The examiner can normally be reached on Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEAN MAZZOLA/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736